                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                )                      4:18CV3138
                                             )
                    Plaintiff,               )
                                             )
     v.                                      )                        ORDER
                                             )
DOUGLAS COUNTY, et al.,                      )
                                             )
                    Defendants.              )



     IT IS ORDERED:

     1. Plaintiff’s motion for extension of time (Filing 39) is granted, as follows:

            The court accepts Filings 40 through 44 as being timely filed.

     2. Defendants’ motion for extension of time (Filing 45) is granted, as follows:

            Defendants shall have until August 20, 2019, to respond to Plaintiff’s cross-motion
            for summary judgment (Filing 40). Plaintiff shall have 7 days after service of
            Defendants’ response to file a reply brief.

            Defendants shall have until August 20, 2019, to file a reply brief in support of
            Defendants’ motion for summary judgment (Filing 15).

     DATED this 1st day of August, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
